Citation Nr: 1711870	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was most recently before the Board in April 2016.  At that time, the Board denied service connection for a right shoulder disability.  The Board also remanded the low back claim for additional development.


FINDING OF FACT

The Veteran's current low back disability is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking service connection for his current low back disability, which he asserts he developed during his twenty-year period of active service, which spanned from 1986 to 2006.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran reports experiencing episodic back pain during service, but notes that he did not seek related medical treatment for these in-service symptoms.  Indeed, while medical history reports created in conjunction with the Veteran's 2004 and 2006 deployments specifically reflect his denial of experiencing back pain during these deployments, a January 2005 medical history report reflects the Veteran's report of experiencing intermittent back spasms, triggered by bending over and resulting in locking back muscles.  However, no corresponding low back disability was diagnosed at this time.  Likewise, during an October 2006 pre-discharge VA examination (performed approximately one month prior to the Veteran's November 2006 separation from service), the examiner declined to diagnose a low back disability based on the lack of clinical findings to support such a diagnosis.  Specifically, the examiner found no evidence of spinal lordosis or paravertebral muscular abnormalities, and on examination, the Veteran demonstrated full range of lumbar motion.  Accordingly, the VA examiner recorded the Veteran's reports of experiencing chronic lumbar spasms and assessed the Veteran with mechanical low back pain.  In sum, while the Veteran reported experiencing a low back impairment during service, no low back disability was diagnosed during service.  

After the Veteran's discharge from service in November 2006, subsequent post-service treatment records reflect the Veteran's treatment for low back pain and corresponding findings of mild degenerative changes observed on December 2008 VA lumbar spine x-rays; lumbar spine myofascial strain diagnosed during a September 2009 VA examination; and spinal lordosis compatible with lumbar muscular spasms detected in December 2009 lumbar spine x-rays.  

In April 2014, the Board remanded the claim to obtain, inter alia, a VA examination and medical opinion regarding the etiology of any current lower back disability.  However, while the Veteran was afforded the requested examination in June 2014, no opinion was rendered in conjunction with the examination, as the examiner determined that at the time of the examination, the Veteran did not have a diagnosable low back disability.  Accordingly, the Board again remanded the claim in April 2016 to obtain a medical opinion addressing the etiology of the Veteran's low back disabilities diagnosed during the pendency of this appeal, as set forth above.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

This requested opinion was rendered in August 2016 by a VA physician.  After reviewing the Veteran's claims file, to include his in-service and post-service subjective complaints, clinical findings, and radiological findings, the physician concluded that the Veteran's sole current low back disability of lumbar spondylosis/degenerative disc disease manifested after service and is unrelated to the Veteran's in-service lower back symptoms.  The physician noted that the Veteran's current sole disability of lumbar spondylosis was observed as degenerative changes on x-rays taken in November 2008, and that the September 2009 diagnosis of a lumbar strain is inaccurate, as the diagnosis was made without reviewing the Veteran's lumbar spine x-rays.  Further, the physician concluded that the latter interpretation of December 2009 x-rays, which failed to note evidence of degenerative changes, was also inaccurate, as the x-rays clearly demonstrate the presence of Schmorl's nodes, a hallmark of degenerative disc disease.  Accordingly, the examiner concluded that the Veteran's sole post-service low back disability is lumbar spondylosis/degenerative disc disease, noting that this disability is manifested by the Veteran's observed lumbar lordosis and muscle spasms.  

As to whether the Veteran's post-service lumbar spondylosis initially manifested in service, as reflected by the Veteran's in-service complaints of lumbar muscle spasms, the physician explained that the onset of low back symptoms does not necessarily equate to the onset of a low back disability, and that the Veteran's in-service back symptoms were manifestations of an acute lumbar strain, whereas the Veteran's current low back disability, lumbar spondylosis, was first evident in late 2008, more than two years after the Veteran's separation from service.  The examiner explained that while everyone with chronic or recurrent back pain had a first episode of back pain, this chronology does not necessarily make the initial episode related to the later chronic condition.  In the instant case, the examiner noted that the evidence establishes that the Veteran experienced a lumbar strain, which involved the muscles and ligaments (soft tissues) of the spinal region, during service, with no spinal involvement; whereas the Veteran's post-service spondylosis is a spinal degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other.  However, the physician noted that individuals often remember an episode "where it all began," creating their belief of a medical nexus, despite the lack of an actual medical nexus.  

The Board acknowledges the Veteran's consistent reports of experiencing an initial back impairment during service, and the Board notes that the Veteran is legally competent to report the onset of his back symptoms in service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required). Further, the Board finds the Veteran's reports are credible, as they have remained consistent over time and are corroborated by his service treatment records.  However, a determination as to whether the Veteran's current low back disability is related to his in-service lower back impairment is a complex medical matter, requiring related expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, the Board finds that he lacks the legal competence to render an opinion as to causation, and thus his opinion as to causation is afforded no probative weight.   

Given the complexity of determining the nexus between the Veteran's in-service complaints and post-service diagnosed disability, a legally adequate opinion rendered by someone with related medical expertise is required to decide the claim.  In that regard, the Board finds that the medical opinion rendered in August 2016 by a VA physician constitutes such evidence.  The medical opinion clarifies the nature of the Veteran's current low back disability and provides a reasoned, detailed rationale to support the conclusion that the current disability is unrelated to service.  Further, the opinion is consistent with other evidence of record, including the lack of evidence of a low back disability during the Veteran's pre-discharge October 2006 VA examination.   For these reasons, the Board finds that this medical opinion constitutes probative evidence against the Veteran's service connection claim.  

Similar to the right shoulder claim that was previously addressed, the Veteran filed this low back service connection claim during service, but no disability was found at that time.  Ultimately, a current disability of the low back is shown during the claim, but this is of post-service onset over one year after service.  While post-service diagnoses can be service connected (see 38 C.F.R. § 3.303(d)), the persuasive expert medical opinion explained why this is not the case here.

In sum, as the more probative evidence of record fails to support the Veteran's claim, the Board finds that the preponderance of evidence is against the claim; there is no reasonable doubt to resolve on the Veteran's behalf; and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.



ORDER

Service connection for a low back disability is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


